DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 15 January 2021 is acknowledged.  While Applicant states that the requirement is traversed, no specific argument is set forth.  Accordingly, the requirement is still deemed proper and is made FINAL.
Claims 6, 7, 11, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 January 2021.  Note that claims 11 and 16 are withdrawn in addition to those noted by Applicant because they are drawn to nonelected species as well.  

Drawings
The drawings are objected to because the hand drawings make details difficult to discern.  Proper black-and-white line drawings should be submitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  an article is missing prior to “seat support member” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said adjustable mounting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US Patent Number 5074618).
Regarding claim 1, Ballard discloses a seat frame, comprising: a seat support member (including 12 and/or 36, etc.) for supporting a seat (18, etc.); and a clamp member (including 30 and/or 38), wherein the seat support member is adjustably mounted on said clamp member, and wherein the seat 
Regarding claim 3, Ballard further discloses the seat support member is a two-part member (various combinations would be viewed as such).
Regarding claim 4, Ballard further discloses said seat support member comprises mating halves, each of which comprises two legs that are bent at right angles relative to one another (members 36 for instance are arranged in this manner).
Regarding claim 8, Ballard further discloses said clamp member is a single piece that is adapted to extend around a seat frame support, and wherein said clamp member has two legs that are adapted to be mounted on said seat support member (this is the general arrangement of members 30 and 38; see figures).  
Regarding claim 10, Ballard further discloses said adjustable mounting of said seat support member on said clamp member is accomplished by providing at least one slot in said seat support member, and wherein said clamp member is provided with legs that are attached to said seat support member via said at least one slot (members 36 have slots formed therein that mount to legs of member 30; see figures and the third full paragraph of column 4 for instance).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard.

Regarding claim 9, Ballard discloses a seat frame as explained above including said clamp member is a two-piece member that is adapted to extend around a seat frame support, but may not clearly disclose the leg arrangement as claimed.  Such clamps are well-known in the art however, and as duplication and rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the arrangement as claimed based on normal variation to improve safety, comfort, and support for various users.
Regarding claims 17 and 18, Ballard further discloses a cover (24) is provided for said tube, wherein said cover is adapted to be secured to said seat support member in a strapless manner (this is the general arrangement).  
Regarding claim 19, Ballard discloses a seat frame structurally as explained above but may not explicitly discloses “method” of mounting.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount the seat frame as claimed because the normal use of the device would typically encompass the steps as set forth.

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Howard (US Patent Number 5524961).  Ballard discloses a seat frame as explained above but does not explicitly disclose end members or hook and loop arrangements.  Such are well-known in the art as shown by Howard who discloses a related device including end members at an end of a seat support member that would be capable of providing attachment of an identification device (the far ends of 20 for instance would be useable as such), and a tube/cover arrangement secured to a seat support member via hook and loop straps (see the first paragraph of the Detailed Description of the Invention section for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide end members and a hook and loop arrangement as taught by Howard in Ballard’s device because this could improve safety, comfort, and convenience for various users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/               Primary Examiner, Art Unit 3636